DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 4/8/20 have been fully considered and entered. Claims 1, 10, 22, 34 and 63 have been amended and claims 3 and 65-66 have been canceled as requested. Applicant’s amendments are not found sufficient to overcome the obviousness type rejections based on the combination of LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046 and Applicant’s arguments are not found persuasive of patentability for reasons set forth below. 
Response to Arguments
2.	Applicant’s amend claims 1, 10, 22, 34 and 63 to recite the limitation of a plurality of nanostructured materials “comprising a combination of graphene and nanotubes having a diameter ranging from 1 to 30 nm and an aspect ratio of length to diameter greater than 100:1”. Applicants assert that the cited references singularly and/or in combination fail to teach this limitation. This argument is not found persuasive. 
	In response, the Examiner submits that the primary reference of LENZI teach that the curable resin layer may include a fiber reinforcement such a non-woven and nano-particles such as tubes, rods, dots, graphene singularly or in combination  (sections 0067-0068 and 0072). LENZI teach that such nano-particles have a size of less than 100 nanometeres (section 0068). The secondary reference of Elkovitch et al., teach conductive thermoplastic compositions comprising carbon nanotubes having production related impurities (abstract).  Elkovitch et al., teach that production related impurities include carbonaceous reaction by-products such as defective single wall nanotubes (SWNT), multi-wall carbon 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1-2,4-5, 7, 9-16, 19-21, 32-33, 43-44,63-64, 67-69, 71 and 73 stand rejected under 35 U.S.C. 103 as being unpatentable over LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046. 
	With regard to independent claims 1, 10 and 63, the published patent application issued to LENZI teach a composite comprising at least one thermally expanding layer and at least one curable resin layer. With regard to the limitation in claim 1 pertaining to “a member including a plurality of nanostructured materials”, LENZI teach that the curable resin layer may include a fiber reinforcement such a non-woven and nano-particles such as tubes, rods, dots, graphene singularly or in combination  (sections 0067-0068 and 0072). LENZI further teach that the curable resin layer can further comprise smoke suppressants and flame retardants such as ammonium polyphosphate (section 0066). It is expected that the nanotubes would act as “scaffolding” to hold the intumescent material whether the intumescent is located on the top layer and/or is contained within the curable resin layer comprising the claimed nanotubes.  With regard to claims 10 and 63, Said composite can comprise one or plies infused or impregnated with the curable resin (sections 0070-0073). LENZI teach infusing one or more fiber reinforcement layers with the curable resin wherein one of the layers is an expanding layer (section 0097). With regard to the claimed intumescent material associated with the claimed member as set forth in claims 1, 10 and 63, LENZI teach a thermally expanding top layer comprising a non-woven fabric wherein thermally expandable particles are incorporated into or dispersed throughout the non-woven (sections 0037). With regard to the claimed intumescent materials, LEZNI teach that the mat may comprise a binder such styrene acrylic and thermally expanding particles of melamine and graphite and combinations thereof (sections 0039-0042). With regard to the limitations pertaining to forming a foam in the presence of a heat source, LENZI disclose that expanding graphite starts expanding at elevated temperatures ranging from 200-250C and expands up to 400x of its initial volume (sections 0041-0042). Expanding graphite is known to produce a char closed cell foam (work-like) when exposed to high heat. 
	LEZNI does not teach the claimed amount of residual iron. 
	The published patent application issued to Elkovitch et al., teach conductive thermoplastic compositions comprising carbon nanotubes having production related impurities (abstract).  Elkovitch et al., teach that production related impurities include carbonaceous reaction by-products such as defective single wall nanotubes (SWNT), multi-wall carbon nanotubes etc (section 0094). Elkovitch et al., teach that SWNT’s in the composition may comprise impurities in amount ranging from .1-80 wt % (section 0095). Said impurities include iron (claims 12 and 13). Elkovitch et al., teach that the SWNT’s with impurities provide compositions with a superior balance of conductivity, flow and impact (section 0141). Elkovitch et al., further teach that compositions with SWNT’s having a higher fraction of impurities may be dispersed using less energy than SWNT compositions having a lower fraction of impurities. Elkovitch et al., teach that the impurities promote a reduction in the Van der Waal’s forces thereby facilitating an easier dispersion of the nanotubes within the organic polymer (section 0140). 
	Therefore, motivated by the added benefits of improved conductivity and easier dispersing into organic polymers, it would have been obvious to a person of ordinary skill in the art to manufacture the composite of LEZNI with nanotubes having a higher fraction of impurities as taught by Elkovitch et al. 
With regard to claim 11, the combination of LENZI in view of Elkovitch et al., does not teach the non-woven has the claimed has the claimed areal density. However, the Examiner is of the position that it would be with the skill of a worker in the art to formulate the curable resin layer of LENZI in view of Elkovitch et al., comprising the carbon nanotubes and fiber reinforcement with a desirable areal density as function of end use. It has been held that the determination of the optimum or workable ranges of 
	Modified LENZI does not teach the claimed ceramifying material. 
	The published patent application issued to Sherwood, Jr. et al., teach a ceramic forming polymer used to form a micro-porous and nano-porous coatings on fibers (title and abstract). Said ceramic forming polymer comprises the claimed silazane (sections 0035 and 0047). Said coating provides a low strength interface between the fiber and matrix that imparts toughness to composites as needed (section 0009). With regard to the amount of coating, Sherwood, Jr. et al., teach that the mass of ceramic forming polymer is about 25 % based on the fiber (section 0037).  
	Therefore, motivated by the desire to impart toughness to the composite of modified LENZI it would have been obvious to coat the fiber reinforcement used in the composite of modified LENZI with the ceramic forming polymer of Sherwood, Jr. et al. 
5.	Claims 22-28, 31, 34-39 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046 as applied above and further in view of Devaux et al., US 2007/0031662.
	The thermally expanding composite of modified LENZI is set forth above. LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and Sherwood, Jr. et al., US 20040138046 do not teach the claimed yarn as set forth in claim 22 or the woven fabric made from said yarns as set forth in claim 34. 
	The published patent application issued to Devaux et al., teach forming textile yarns from a least one polymer and carbon nanotubes (title and abstract). Devaux et al., teach forming yarns and textiles having thermal stability and fire resistance (section 0004). Devaux et al., specifically teach that carbon nanotubes are known to have fire retardant and flame resisting properties (section 0008). Devaux et al., . 
6.	Claims 6, 8, 17, 18, 70 and 72 stand rejected under 35 U.S.C. 103 as being unpatentable over LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046 as applied above and further in of Tong, 2009/0255619. 
	The thermally expanding composite of modified LENZI is set forth above. The combination of LENZI in view of Elkovitch et al., and Sherwood, Jr. et al., US 20040138046 do not teach adding a blowing agent. 
	The published patent application issued to Tong teach a multi-layer intumescent material comprising a carbon source, ammonium polyphosphate and a blowing agent (section 0005). Tong teach that when exposed to heat the blowing agent starts to decompose giving off non-flammable gas that 
	Therefore, motivated by the desire to facilitate the foaming/expansion of the intumescent materials to provide highly effective heat insulating properties, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the thermally expanding layer of modified LENZI with a blowing agent as taught by Tong. 
7.	Claims 29-30 and 40-41 stand rejected under 35 U.S.C. 103 as being unpatentable over LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and further in view of Sherwood, Jr. et al., US 20040138046 as applied above and further in view of Devaux et al., US 2007/0031662 as applied to claims 22 and 34 and further in view of Tong, 2009/0255619. 
	The thermally expanding composite of modified LENZI is set forth above. LENZI by US 2017/0043552 in view of Elkovitch et al., US 2005/0070657 and Sherwood, Jr. et al., US 20040138046 and Devaux et al., US 2007/0031662 do not teach adding a blowing agent. 
	The published patent application issued to Tong teach a multi-layer intumescent material comprising a carbon source, ammonium polyphosphate and a blowing agent (section 0005). Tong teach that when exposed to heat the blowing agent starts to decompose giving off non-flammable gas that cause the carbon char to foam that is highly effective in insulating the substrate from heat (section 0005). Tong teach that the material reacts at temperatures above 400C (0038). 
	Therefore, motivated by the desire to facilitate the foaming/expansion of the intumescent materials to provide highly effective heat insulating properties, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the thermally expanding layer of modified LENZI with a blowing agent as taught by Tong. 


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789